DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application’s Amendment, filed 01/05/21.  The changes and remarks disclosed therein have been considered.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: There is no suggestion or teaching in the art of record to provide a memory system or a method comprising allocating storage space for storing read data that is read from a memory device to a buffer memory after the memory device completes an asynchronous read operation, in combination with the remaining claimed limitations as recited in the independent claims 1 and 14, 
nor is there suggestion or teaching a controller comprising buffer control circuit configured to allocate, when the internal command is an asynchronous read command corresponding to an asynchronous read operation as the read operation, storage space for storing the read data to the buffer memory after the memory device completes the asynchronous read operation in response to the memory command as cited in claims 8 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TOAN K LE/           Primary Examiner, Art Unit 2825